

SEPARATION AGREEMENT AND RELEASE


CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE.


BY SIGNING THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.


This is an agreement and release (the “Agreement”) between Skinny Nutritional
Corp., subsidiaries, affiliates, successors and assigns, their respective past
and present officers, directors, employees, agents, attorneys, whether as
individuals or in their official capacity, and each of their respective
successors and assigns (hereinafter collectively referred to as the “Company”)
and by his own free will, Ronald D. Wilson (“Wilson” or “Employee”).  As used
herein, the term “Execution Date” shall mean the later of the two dates on which
this agreement has been executed by Employee and the Company, as specified on
the signature page of this agreement.


WHEREAS, Wilson has been an employee of the Company, and


WHEREAS, Wilson has been employed pursuant to a written agreement dated as of
December 1, 2008 (the “Employment Agreement”) and a Confidentiality,
Non-Solicitation and Assignment Agreement dated as of December 1, 2008 (the
“Confidentiality Agreement”); and


WHEREAS, Employee and the Company each desire an amicable cessation of the
employment relationship;


NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and the Company (who hereinafter collectively may be
referred to as the “Parties”) hereby agree as follows:


1.            Termination.  Employee acknowledges and agrees that effective the
close of business June 30, 2010, Employee’s position as President and Chief
Executive Officer and the Employment Agreement shall be terminated (the
“Termination Date”), and except as otherwise stated, all terms of the Employment
Agreement shall be deemed superseded by this Agreement.
 
 
a.
Employee hereby agrees not to stand for reelection to the Company’s Board of
Directors for the Company’s next annual meeting of stockholders.

 
 
b.
Employee will cooperate in completing any action necessary to fully implement
his resignation, including the execution of any documentation necessary to
effectuate his removal from and/or the transfer of any position he has held as
an officer, director, or committee member of the Company.

 
2.            Consideration.  In consideration for Employee’s execution of this
Agreement, and for the release of claims against the Company, the Company will
give Employee the following:

 

--------------------------------------------------------------------------------

 
 
a.           The Company shall enter into a consulting agreement with the
Employee pursuant to which the Employee shall provide such services as may be
requested from time to time by the Chief Executive Officer of the Company during
the period commencing on the Termination Date and to December 31, 2010 (the
“Consulting Agreement”). In consideration for such services and his availability
to perform such services under the Consulting Agreement, the Company agrees to
pay to the Employee compensation at the rate of $12,500 per thirty day period.
Further, the Consulting Agreement shall specify the terms and conditions
pursuant to which Employee would be eligible for any further equity compensation
grants awarded by the Company.
 
b.           All unvested stock options held by the Employee shall been deemed
vested as of the Termination Date and such options shall remain exercisable for
their original exercise period in accordance with the terms of such options. The
warrants to purchase shares of common stock held by the Employee as of the date
hereof shall continue in full force and effect in accordance with their terms.
Attached as Schedule A to this Agreement is a list of the options and warrants
held by Employee.
 
c.           Employee shall be entitled to take advantage of the COBRA benefits
to the maximum amount permitted by law.
 
3.      Benefits.
 
a.           Until December 31, 2010, Employee’s current health and insurance
benefits and automobile allowance will continue to the same extent as they
existed prior to the Termination Date.
 
b.           To the extent Employee has unreimbursed business expenses, incurred
through the Termination Date, Employee must immediately submit the expenses with
all appropriate documentation; those expenses which meet the Company’s
guidelines will be reimbursed. Any expense account that Employee has with the
Company terminates effective on the Termination Date, and any expenses already
incurred will be reviewed and processed in accordance with the policies and
procedures of the Company. No new expenses may be incurred after the Termination
Date. Employee agrees to promptly pay any outstanding balance on these accounts
that represent non-reimbursable expenses.
 
4.            No Admission.  Employee understands that neither this Agreement
(nor anything contained herein) nor the making of this Agreement is intended,
and shall not be construed, as an admission that the Company has violated any
federal, state or local law (statutory, decisional or common law), or any
ordinance or regulation, or has committed any wrong whatsoever with respect to
the Employee (including, but not limited to, breach of any contract, actual or
implied).

 
2

--------------------------------------------------------------------------------

 

5.            Acknowledgement.  Employee acknowledges that the consideration
provided in this Agreement exceed that to which Employee would otherwise be
entitled under the normal operation of any benefit plan, policy or procedure of
the Company or under any previous agreement (written or oral) between Employee
and the Company. Employee further acknowledges that the agreement by the Company
to provide consideration pursuant to this Agreement beyond Employee’s
entitlement is conditioned upon Employee’s release of all claims against the
Company and Employee’s compliance with all the terms and conditions of this
Agreement. Furthermore, except as provided in this Agreement, Employee gives up
Employee’s right to individual damages in connection with any administrative or
court proceeding with respect to any claim that has been waived herein, arising
out of Employee’s employment or separation from employment from the Company and
if Employee is awarded or accepts money damages, Employee will assign to the
Company any right and interest to such money damages.
 
6.            No Other Payments.  The Parties agree that, except as provided for
herein, there shall be no other payments or benefits payable to Employee,
including but not limited to, salary, bonuses, commissions, finder’s fees and/or
other payments.
 
7.            Arbitration. The Parties specifically and knowingly and
voluntarily agree to arbitrate any controversy, dispute or claim which has
arisen or should arise in connection with Employee’s employment, the cessation
of Employee’s employment, or in any way related to the terms of this
Agreement.  The Parties agree to arbitrate any and all such controversies,
disputes, and claims before a single arbitrator in the Commonwealth of
Pennsylvania in accordance with the Rules of the American Arbitration
Association. The arbitrator shall be selected by the Association and shall be an
attorney-at-law experienced in the field of corporate law and admitted to
practice in the Commonwealth of Pennsylvania. In the course of any arbitration
pursuant to this Agreement, Employee and the Company agree (i) to request that a
written award be issued by the arbitrator and (ii) that each side is entitled to
receive any and all relief it would be entitled to receive in a court
proceeding. The Parties knowingly and voluntarily agree to enter into this
arbitration clause and, except for claims contemplated in paragraphs 9 and 10
below, waive any rights that might otherwise exist to request a jury trial or
other court proceeding.  This paragraph is intended to be both a post-dispute
and pre-dispute arbitration clause.  Any judgment upon any arbitration award may
be entered in any court, federal or state, having competent jurisdiction of the
parties. The Parties’ agreement to arbitrate disputes includes, but is not
limited to, any claims of unlawful discrimination and/or unlawful harassment
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act 1967, as amended, the Americans with
Disabilities Act, or any other federal, state or local law relating to
discrimination in employment and any claims relating to wage and hour claims and
any other statutory or common law claims.

 
3

--------------------------------------------------------------------------------

 

8.            Confidentiality. Employee agrees that the provisions of Section 2
of the Confidentiality Agreement shall remain in full force and effect in
accordance with the provisions thereof. Employee further acknowledges and agrees
that any non-public and/or proprietary information of the Company and/or its
customers disclosed to or prepared by Employee during Employee’s employment
remains confidential and may not be used and/or disclosed by Employee hereafter
without the prior written consent of the Company. Such information includes,
without limitation, information concerning products and services developed and
under development, pending or completed Company regulatory matters (internal or
external), litigations, arbitrations, internal investigations or reviews,
internal compliance memoranda and reviews.  Employee agrees that the terms and
existence of this Agreement are and shall remain confidential and agrees, to the
maximum extent permitted by applicable law, rule, code or regulation, not to
disclose (directly or indirectly) the terms, conditions or existence of this
Agreement, or to talk or write about the negotiation, execution or
implementation of this Agreement, without the prior written consent of the
Company, except as required by law, regulatory authorities, internally to
process this Agreement at the Company, or in connection with any arbitration or
litigation arising out of this Agreement. Anything herein to the contrary
notwithstanding, Employee may disclose the terms of this Agreement to Employee’s
immediate family, financial advisor, accountant or attorney, provided that
Employee advises any individual to whom the terms, conditions or existence of
this Agreement has been disclosed (in accordance with this sentence) of the
confidentiality requirements of this paragraph and Employee shall use Employee’s
best efforts to ensure that the requirements are complied with in all
respects.  Further, nothing in this paragraph shall preclude Employee from using
this Agreement in any action for breach of this Agreement.  In that case,
however, Employee shall seek to protect the terms of this Agreement from public
disclosure to the extent possible, including filing this Agreement under seal
where permissible to do so. Except as otherwise agreed to by the Employee and
Company, Employee agrees that in the event Employee is contacted by the media in
any form, including, but not limited to, any wire service, newspaper, magazine
or web-based news service, with respect to the Company, its clients and/or
customers, and/or Employee’s conduct and/or employment at the Company, Employee
will immediately refer all contacts directly to Mr. Donald J. McDonald, Chief
Financial Officer, or his successor at the Company.
 
9.            Restrictive Covenants. Employee agrees that the provisions of
Section 1 of the Confidentiality Agreement shall remain in full force and effect
in accordance with the provisions thereof. Further, in addition to the foregoing
provisions of the Confidentiality Agreement, Employee also agrees that in
consideration for the payments and other consideration provided in this
Agreement, Employee agrees that during the period beginning on the Termination
Date and ending twelve months after the Termination Date (the “Restricted
Period”), he shall not, except for a Permitted Activity, directly or indirectly,
for his own benefit or for the benefit of any other person or entity (whether as
an officer, director, employee, partner, joint venturer, consultant, investor or
otherwise) engage in direct competition with the Business (as defined below).
For purposes hereof, the term “Business” shall mean the business of developing,
bottling and distributing beverages strictly limited to, for the purpose of this
definition, zero-calorie enhanced waters. For purposes hereof, “Permitted
Activity” means (i) the ownership of publicly-traded securities of any entity
not exceeding 3% of the total amount outstanding of such securities, or (ii)
accepting employment (or performing services for) any entity whose business is
diversified but which engages in the Business, so long as (A) Employee does not
render any services or assistance to any division or part of such entity that is
in any way engaged in the Business, and (B) the Company shall have received,
prior to Employee rendering any services or assistance, written assurance from
such entity that Employee shall not render any services or assistance to any
division or part of such entity that is in any way engaged in the Business.

 
4

--------------------------------------------------------------------------------

 
 
10.         Litigation. (a)  The payments to be made hereunder on conditioned on
the full cooperation by Employee with the Company in the prosecution or defense,
as the case may be, of any and all actions, governmental inquiries or other
legal or regulatory proceedings in which Employee’s assistance may be reasonably
requested by the Company. Reasonable expenses arising from the cooperation will
be reimbursed within the Company’s guidelines. To the maximum extent permitted
by applicable law and consistent with the Articles of Incorporation or Bylaws of
the Company, each as amended to date, the Company will hold harmless, defend and
indemnify Employee from and against any judgments, fines, amounts paid in
settlement, and expenses (including attorneys’ reasonable fees) arising from any
claim, suit or other action against Employee by any third party, on account of
any action or inaction by Employee taken or omitted to be taken by Employee on
behalf of the Company during the course of his employment, up to his date of
termination, provided that such action or inaction by Employee was within the
scope of Employee’s employment and consistent with the Company’s policies and
procedures.
 
(b)         Promptly after receipt by Employee under this paragraph 10 of notice
of the commencement of any action, suit or proceeding, Employee shall notify the
Company in writing of the commencement thereof (but the failure so to notify
shall not relieve the Company from any liability which it may have under this
paragraph except to the extent that it has been prejudiced in any material
respect by such failure or from any liability which it may have otherwise). In
case any such action is brought against Employee, and Employee notifies the
Company of the commencement thereof, the Company will be entitled to participate
therein, and to the extent it may elect by written notice delivered to the
Employee promptly after receiving the aforesaid notice from Employee, the
Company may assume the defense thereof with counsel reasonably satisfactory to
such Employee.  Notwithstanding the foregoing,  Employee shall have the right to
employ his own counsel in any such case but the fees and expenses of such
counsel shall be at the expense of Employee unless (i) the employment of such
counsel shall have been authorized in writing by the Company in connection with
the defense of such action at the expense of the Company, or (ii) Employee shall
have reasonably concluded that there may be defenses available to him that are
different from or additional to those available to the Company (in which case
the Company shall not have the right to direct the defense of such action on
behalf of Employee), in any of which events such fees and expenses of one
additional counsel shall be borne by the Company. Anything in this paragraph to
the contrary notwithstanding, neither Employee nor the Company shall be liable
for any settlement of any claim or action effected without its written consent;
provided however, that such consent was not unreasonably withheld. Employee
acknowledges that he has advised the Company completely and candidly of all
facts of which he is aware that may give rise to legal matters. The Company is
not aware of any claims or any facts giving rise to a claim against the Employee
by the Company.

 
5

--------------------------------------------------------------------------------

 
 
11.          References. You agree to cause all requests for references to be
forwarded in writing to the Company, attention: Office of the Chief Financial
Officer. The Company will state in response to such inquiries your dates of
employment and positions held. The Company shall not be responsible for
responses to reference requests sought or obtained other than under the
procedures set forth in this paragraph.
 
12.          Release.  Employee realizes there are many laws and regulations
prohibiting employment discrimination, or otherwise regulating employment or
claims related to employment pursuant to which Employee may have rights or
claims. These include but are not limited to Title VII of the Civil Rights Act
of 1964, as amended; the Americans with Disabilities Act of 1990; the Pregnancy
Discrimination Act; the National Labor Relations Act, as amended; 42 U.S.C 1981;
the Employee Retirement Income Security Act of 1974, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Act of
1991; the Worker Adjustment and Retraining Notification Act; and other Federal,
State and local human rights, fair employment and other laws. Employee also
understands there are other statutes and contract and tort laws which relate to
Employee’s employment and/or the termination of Employee’s employment. Employee
hereby knowingly and voluntarily agrees to waive and release any rights or
claims Employee may have under these and other laws, including, but not limited
to, any right to allege retaliation under the Sarbanes-Oxley Act of 2002 or any
applicable federal or state False Claims Act statute, but does not intend to,
nor is Employee waiving any rights or claims that may arise after the date that
this Agreement is signed by Employee. Notwithstanding the foregoing sentence,
Employee’s waiver and release shall not extend to: (i) any rights, remedies, or
claims Employee may have in enforcing the terms of this Agreement; (ii) any
rights Employee may have to receive vested amounts under the Company’s equity
compensation plans, 401(k) or pension plans; (iii) Employee’s rights to medical
benefit continuation coverage, on a self-pay basis, pursuant to federal law
(COBRA); and (iv) claims for indemnification (whether under state law, the
Company’s by-laws or otherwise) for acts performed as an officer or director of
the Company or any of its affiliates.
 
13.          Governing Law. This Agreement shall be deemed to have been made
within the Commonwealth of Pennsylvania, and shall be interpreted and construed
and enforced in accordance with the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of law provision.
 
14.          Right to Review. Employee is hereby advised of Employee’s rights to
review this Agreement with counsel of Employee’s choice. Employee has had the
opportunity to consult with an attorney and/or other advisor of Employee’s
choosing before signing the Agreement, and was given a period of twenty-one (21)
days to consider the Agreement. Employee is permitted, at his discretion, to
return the Agreement prior to the expiration of this 21-day period. Employee
acknowledges that in signing this Agreement, Employee has relied only on the
promises written in this Agreement, and not on any other promise made by the
Company or any other entity or person.

 
6

--------------------------------------------------------------------------------

 
 
15.          No Complaints. Employee represents that Employee has not filed any
complaints, charges or claims against the Company with any local, State, or
Federal agency or court, or with any other forum.
 
16.          Return of Property. Employee agrees to immediately return any
Company property no matter where located to the Company including, but not
limited to, I.D. cards, corporate credit cards, keys, computer disks, and
written/electronic material prepared in the course of employment at the Company;
provided, however, the Company consents to the Employee’s retention of the
single laptop computer, cellular telephone, and related peripherals which are
currently in his possession. Employee covenants and agrees that if he determines
any other Company property is in his possession in the future he will promptly
notify the Company and return the property. Employee agrees to transfer any
Company related business calls to the Company’s Chief Financial Officer.
 
17.          Severability. If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, Employee and the Company agree that
the court or other appropriate decision-making authority making such
determination shall reduce the scope, duration and/or area of such provision
(and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. In
the event that any court or other appropriate decision-making authority
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or unenforceable, the parties
hereto agree that such covenants will remain in full force and effect, first,
for the greatest time period, and second, in the greatest geographical area that
would not render them unenforceable. If any provision of this Agreement is held
to be invalid or unenforceable, the remaining provisions of this Agreement shall
nonetheless survive and be enforced to the fullest extent permitted by law.
 
18.          Entire Agreement. Except as otherwise expressly provided herein,
this Agreement and Release, together with the General Release, constitutes the
entire agreement between the Parties and supersede any and all prior agreements,
whether written or oral. This Agreement may not be modified or changed, except
in a written agreement signed by both Parties.
 
19.          Counterparts. The Agreement may be executed in multiple
counterparts, each of which shall be considered an original but all of which
shall constitute one agreement.

 
7

--------------------------------------------------------------------------------

 


Signature page follows.

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
 
I have read this Agreement, and I understand all of its terms. I enter into and
sign this Agreement knowingly and voluntarily with full knowledge of what it
means. I understand that I have twenty-one (21) days to consider this Agreement
and return it to the Company. I also understand that I have seven (7) days to
revoke this Agreement in writing after I sign it. I understand that a revocation
will become effective only if I furnish the Company with written notice, within
such seven (7) day period. This Agreement will not become effective or
enforceable until the Company’s receipt back of Employee’s executed Agreement
and the expiration of the seven day revocation period.
 
Employee
 
/s/ Ronald D. Wilson
 
June 10, 2010
Ronald D. Wilson
 
Date
     
Skinny Nutritional Corp.
         
By: /s/ Donald J. McDonald
 
June 10, 2010
Donald J. McDonald,
 
Date
Chief Financial Officer
   


 
9

--------------------------------------------------------------------------------

 

CONSULT WITH AN ATTORNEY BEFORE SIGNING GENERAL RELEASE. BY SIGNING THIS GENERAL
RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.
 
GENERAL RELEASE
 
Ronald D. Wilson understands and, of my own free will, enters into this General
Release.
 
In consideration of the payments, benefits, agreements, and other consideration
to be provided by Skinny Nutritional Corp. as described in the Agreement of
which this General Release is a part (such agreement, this General Release,
together, the “Agreement”), for himself and for his heirs, executors,
administrators, and their respective successors and assigns (collectively,
“Employee”), HEREBY RELEASES AND FOREVER DISCHARGES, to the maximum extent
permitted by law,  Skinny Nutritional Corp. its stockholders, subsidiaries,
affiliates, divisions, successors and assigns, their respective current and
former officers, directors, employees, agents, attorneys, whether as individuals
or in their official capacity, and each of their respective successors and
assigns (hereinafter collectively referred to as the “Company”) of and from all
or any manner of actions, causes and causes of action, suits, debts,
obligations, damages, complaints, liabilities, losses, covenants, contracts,
controversies, agreements, promises, variances, trespasses, judgments and
expenses (including attorneys’ fees and costs), extents, executions, claims and
demands whatsoever at law or in equity (“claims”), specifically including by way
of example but not limitation, Title VII of the Civil Rights Acts of 1964 and
1991, as amended; the Civil Rights Act of 1866; the Employee Retirement Income
Security Act of 1974, as amended; the National Labor Relations Act, as amended;
the Americans with Disabilities Act of 1990; the Age Discrimination in
Employment Act of 1967, as amended; the Worker Adjustment and Retraining
Notification Act; the Pregnancy Discrimination Act, the Sarbanes-Oxley Act of
2002 or any applicable federal or state False Claims Act statute; and all
Federal, State and local statutes, regulations, decisional law and ordinances
and all human rights, fair employment, contract and tort laws relating in any
way to Employee’s employment with the Company and/or the termination
thereof  including, again by way of example but without limitation, any civil
rights or human rights law, as well as all claims for wrongful discharge, breach
of contract, personal injury, defamation, mental anguish, injury to health and
reputation, sexual, harassment, which Employee ever had, now has, or which
Employee hereafter can, shall or may have for, upon or by reason of any matter,
cause or thing whatsoever arising out of Employee’s employment by the Company or
the termination thereof, provided that this General Release shall not extend to
(i) any rights, remedies, or claims Employee may have in enforcing the terms of
this Agreement; (ii) any rights Employee may have to receive vested amounts
under the Company’s equity compensation plans, 401(k) or pension plans; (iii)
Employee’s rights to medical benefit continuation coverage, on a self-pay basis,
pursuant to federal law (COBRA); and (iv) claims for indemnification (whether
under state law, the Company’s by-laws or otherwise) for acts performed as an
officer or director of the Company or any of its affiliates. Employee takes this
action fully aware of Employee’s rights arising under the laws of the United
States (and any State or local governmental entity thereof) and voluntarily
waives and releases all such rights or claims under these or other laws, but
does not intend to, nor is Employee waiving any rights or claims that may arise
after the date that this Agreement is signed by Employee. The provisions of any
laws providing in substance that releases shall not extend to claims which are
at the time unknown to or unsuspected by the person executing such release, are
hereby waived.

 
10

--------------------------------------------------------------------------------

 
 
Employee represents that Employee has been advised to and has had an opportunity
to consult with an attorney and/or any other advisors of Employee’s choosing
before signing this Agreement, and was given a period of twenty-one (21) days to
consider this Agreement. Employee is permitted, at his discretion, to return the
Agreement prior to the expiration of this 21-day period. Employee has relied
only on the promises written in the Agreement, and not on any other promise made
by the Company or any other entity or person.
 
Employee has seven (7) days to revoke the Agreement after Employee signs it. The
Agreement will not become effective or enforceable until the Company’s receipt
back of Employee’s executed Agreement and the expiration of the seven day
revocation period.
 
Employee has read and understood the Agreement and enters into it knowingly and
voluntarily.
 
IN WITNESS WHEREOF, Ronald D. Wilson has set his hand this 10th day of June,
2010 having had the opportunity to review this with counsel of his or her
choice.
 
/s/ Ronald D. Wilson
 
June 10, 2010
Ronald D. Wilson
 
Date



COMMONWEALTH OF PENNSYLVANIA
)

) SS:
COUNTY OF MONTGOMERY 
)



I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
county aforesaid and in the state aforesaid to take acknowledgments, personally
appeared Ronald D. Wilson who is personally known or whom have produced
sufficient identification and whom executed the foregoing instrument and
acknowledged before me that he/she had the authority to execute same in his name
and did, in fact, execute the same in the capacity as stated herein.


WITNESS my hand and official seal in the Commonwealth of Pennsylvania last
aforesaid on this __ day of June, 2010.


   
Notary Public
CC#
My Commission Expires: 


 
11

--------------------------------------------------------------------------------

 


Schedule A


Grant Date:
 
Number:
   
Exercise Price:
 
Expiration Date:
               
Common Stock Purchase Warrants
                             
March 24, 2008
    1,500,000     $ 0.05  
March 24, 2013
                   
April 30, 2008
    1,000,000     $ 0.05  
April 30, 2013
                   
December 1, 2008
    2,000,000     $ 0.09  
December 1, 2013
                   
Common Stock Purchase Options
                                     
July 2, 2009
    2,000,000     $ 0.10  
July 2, 2014
                   
August 14, 2009
    1,500,000     $ 0.095  
August 14, 2014


 
12

--------------------------------------------------------------------------------

 